[J-82-2021] [MO: Baer, C.J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 PENNSYLVANIA ENVIRONMENTAL                      :   No. 65 MAP 2020
 DEFENSE FOUNDATION,                             :
                                                 :   Appeal from the Order of the
                     Appellant                   :   Commonwealth Court at No. 358
                                                 :   MD 2018 dated October 22, 2020.
                                                 :
              v.                                 :   ARGUED: December 8, 2021
                                                 :
                                                 :
 COMMONWEALTH OF PENNSYLVANIA,                   :
 AND TOM WOLF, IN HIS OFFICIAL                   :
 CAPACITY AS GOVERNOR OF                         :
 PENNSYLVANIA,                                   :
                                                 :
                     Appellees                   :


                                 CONCURRING OPINION


JUSTICE MUNDY                                                 DECIDED: August 5, 2022
      I join the Majority Opinion. I write separately to note my position with regard to the

Commonwealth’s use of funds generated from leasing the oil and gas rights of state land.

      Article I Section 27 of the Pennsylvania Constitution, the Environmental Rights

Amendment (ERA), states

             The people have a right to clean air, pure water, and to the
             preservation of the natural, scenic, historic and esthetic
             values of the environment. Pennsylvania’s public natural
             resources are the common property of all the people,
             including generations yet to come. As the trustee of these
             resources, the Commonwealth shall conserve and maintain
             them for the benefit of all the People.
PA. CONST. art. 1, § 27. In PEDF v. Commonwealth, 161 A.3d 911 (Pa. 2017) (PEDF II),

we explained that the ERA established “a public trust, pursuant to which the natural
resources are the corpus of the trust, the Commonwealth is the trustee, and the people

are the named beneficiaries.” PEDF II, 161 A.3d at 931-32.


       As trustee, the Commonwealth should not be required to appropriate all funds

obtained through oil and gas leases on state forest and park land solely to remediate or

cure environmental damage caused by extraction of oil and gas. The Conservation and

Natural Resources Act (“CNRA”) gives the Department of Conservation and Natural

Resources (“DCNR”) authority to enter into oil and gas leases for state forest and park

land. These lands are clearly part of the trust created by Section 27. Therefore, as the

Majority observes, the Commonwealth has a duty as trustee to treat these lands with

loyalty, impartiality, and prudence. Majority Opinion at 11 (citing PEDF II, 161 A.3d at

932). Consistent with this duty, the CNRA directs that DCNR may only lease state park

and forest land “whenever it shall appear to the satisfaction of [DCNR] that it would be for

the best interest of the Commonwealth to make such disposition of those minerals.” 77

P.S. §§ 1340.302(6) (State Forests), 1340.303(9) (State Parks). If the granting of such

leases would cause such environmental damage to the extent that all proceeds acquired

from those leases were needed to remediate and cure such environmental damage, it

would be difficult, if not impossible, for DCNR to argue that granting those leases was in

the best interest of the Commonwealth. As long as DCNR complies with its statutory

obligation to only enter into oil and gas leases that are in the best interest of the

Commonwealth there should be lease funds available for use beyond that needed for

environmental remediation. In my view, the Commonwealth acts consistent with its

trustee duties by allocating those funds for trust purposes beyond remediating and curing

environmental damages related to the extraction of the oil and gas.




                             [J-82-2021] [MO: Baer, C.J.] - 2